Citation Nr: 0822890	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  01-08 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for a heart disorder to 
include hypertension.

2.  Entitlement to service connection for diabetes mellitus 
due to radiation exposure.

3.  Entitlement to service connection for a tumor due to 
radiation exposure.


REPRESENTATION

The veteran represented by:  Darla J. Lilley, Esq.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.  He also had periods of service in the Reserves from 
1983 to 1989 with periods of active duty for training from 
January 9, 1984 to January 20, 1984; January 14, 1985 to 
January 25, 1985; January 13, 1986 to January 24, 1986; and 
May 11, 1987 to May 22, 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 1999, April 
2000, May 2001, and July 2005 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In August 2002, the veteran testified before a Veterans Law 
Judge (VLJ) of the Board at a videoconference at the Central 
Office.  A transcript of that hearing has been associated 
with the claims folder.  Because the VLJ who conducted the 
August 2002 is no longer employed by the Board, the veteran 
has the right to another Board hearing.  38 C.F.R. § 20.207 
(2007) (The VLJ who conducts a hearing shall participate in 
making the final determination of the claim).  In May 2008, 
he indicated that he did not want to be scheduled for another 
hearing.  

In a February 2003 decision, the Board denied service 
connection for a heart disability to include hypertension.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
October 2003 order, the Court granted a joint motion for 
remand, vacated the February 2003 Board decision, and 
remanded the case to the Board for readjudication consistent 
with the motion.

In March 2004, this matter was remanded to the RO for 
additional development.

In November 2004, the Board issued another decision denying 
service connection for a heart condition, and the veteran 
appealed to the Court.  In an August 2006 order, the Court 
set aside the Board's November 2004 decision, and remanded 
the case to the Board for readjudication consistent with its 
order.

In July 2005, the RO denied service connection for a tumor 
and diabetes mellitus due to radiation exposure.  In May 
2006, the veteran submitted a notice of disagreement (NOD), 
however, a statement of the case (SOC) has not been issued 
and the veteran has not been given an opportunity to perfect 
an appeal to the Board on these additional issues.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Under the VCAA, VA is obliged to provide a medical 
examination or opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

As discussed in the Court's August 2006 order, the veteran 
and his ex-wife have stated that the veteran had headaches 
and dizziness during service.  They are competent to provide 
statement regarding these symptoms and their statements are 
credible.  The veteran believes that these symptoms were 
associated with hypertension, which was not formally 
diagnosed until the mid-1990s.  As a layman, he is not 
qualified to provide a competent medical opinion 
etiologically linking his current heart condition and 
hypertension with these symptoms during military service.  
See Espiritu v Derwinski, 2 Vet. App. 492, 494 (1992); Layno 
v. Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and 
Hasty v. Brown, 13 Vet. App. 230 (1999).  He has, however, 
provided sufficient evidence that his current heart condition 
and hypertension may be related to military service, but a 
medical opinion is needed to make a final determination.  

As mentioned, the veteran filed an NOD regarding the RO's 
July 2005 decision denying service connection for a tumor and 
diabetes mellitus.  The RO, however, has not provided him an 
SOC in response to this NOD.  In this type of situation, the 
Board must remand these claims to the RO, rather than merely 
referring them.  Manlincon, 12 Vet. App. at 238; Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Have a VA physician review the 
veteran's claims folder to determine 
whether the veteran's current heart 
condition, including hypertension, was 
incurred in service or within one year 
following separation from service.  
Specifically, the physician is asked to 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran's 
heart condition, including hypertension, 
was incurred during his military service or 
within one year following separation from 
active duty.  The examiner should provide a 
rationale for the opinion.

2.  Send the veteran an SOC concerning the 
issues of entitlement to service connection 
for a tumor and diabetes mellitus due to 
radiation exposure.  Only if a timely 
substantive appeal is submitted as to these 
claims should they be returned to the Board 
for further appellate consideration.

3.  If the claim for service connection for 
a heart condition, to include hypertension, 
is not fully granted, issue a supplemental 
statement of the case, before returning the 
case to the Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

